UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit


                               No. 92-8041


                        UNITED STATES of AMERICA,

                                                       Plaintiff-Appellee,

                                  VERSUS


                  David Kinder and Larry Kinder,

                                                  Defendants-Appellants.




           Appeals from the United States District Court
                 for the Western District of Texas
                            December 21, 1992


Before REYNALDO G. GARZA, HIGGINBOTHAM and EMILIO M. GARZA, Circuit

Judges.

PER CURIAM:

     The   appellants    appeal   their    sentences   because   the   court
considered the new evaluation of purity of existing evidence.             We

find that this evaluation was in accord with this court's remand

and we therefore AFFIRM.



                                  FACTS

     The facts of this case are fully reported in U.S. v. Kinder,

946 F.2d 362 (5th Cir.), cert. denied, 112 S.Ct. 1677, 2290 (1992),

in which David and Larry Kinder (David and Larry) appealed their

guilty pleas and sentences.         For purposes of this appeal the
following facts are relevant:


          Working undercover, Officer Goodwin commenced
     negotiations on February 8, 1990 to sell methamphetamine
     to Larry. After a few phone calls between Larry, [co-
     defendant Sandra Kay] Shook, and Goodwin, Shook went to
     Goodwin's hotel room.
                              * * *
          On February 14, 1990 Officer Goodwin was informed
     that Larry was "ready to do business" by buying a half-
     pound. That evening, Larry and his brother David told
     Goodwin that he had not wanted to buy a large amount of
     methamphetamine the week before "because he had 17 ounces
     of methamphetamine on the street and had not collected
     all of the money from the sale of [it]."      Larry told
     Goodwin that he wanted to buy a half-pound now and would
     possibly want more later.
                              * * *
          Larry instructed David to take the half-pound
     outside and wait for him (Larry). Officer Goodwin then
     gave an arrest signal and Larry and David both were
     arrested. Larry and David pled guilty to a one-count
     indictment of conspiring to possess more than 100 grams
     of methamphetamine with intent to distribute, in
     violation of 21 U.S.C. §§846 and 841(a)(1). In exchange
     for the pleas, the government promised not to prosecute
     appellants for any additional offenses.           At the
     sentencing hearing, the district court denied all of
     appellants' objections to the Presentence Investigation
     Report (PSR).   The court included the non-charged 17
     ounces of methamphetamine, of which Larry had spoken,
     when calculating the appellants' base offense level.
     Larry was sentenced to 210 months imprisonment, five
     years supervised release, a $5,000 fine, and a $50
     mandatory assessment. David was sentenced as a career
     offender to 400 months imprisonment, five years
     supervised release, and a $50 mandatory assessment.

Kinder at 365-66 (footnote omitted).     This Court affirmed the

district court's judgment with one exception.   The Court expressed

concern that the district court had sentenced David and Larry under

subsection (A) (viii), which carried a more severe statutory

penalty than subsection (B) (viii), without finding that the

offense involved at least 100 grams of pure methamphetamine.     Id.

at 368.   The sentences were vacated and the case remanded for a

                                2
determination whether "the 269 grams of the mixture seized on

February 14 contained 100 grams of pure methamphetamine."            Id. at

369.

       On remand for resentencing, the district court allowed the

Government to introduce evidence that the methamphetamine was 77%

pure.    Thus, the quantity of pure methamphetamine involved in the

offense was 207.1 grams.        Government's Exhibit 1: R.6, 7-8.        The

district court found no necessity to resentence, and the previous

sentences remained in effect.



                                  ANALYSIS

       This court remanded appellants' sentences to the district

court level to find whether the §841(b)(1)(A)(viii) was properly

applied because more than 100 grams of methamphetamine were indeed

involved. The evaluation of the evidence indicated that it was 77%

pure, 207.1 grams of methamphetamine.        The appellants contend that

this new information should not have been considered because it

went beyond the record.         When this court remanded this case and

ordered the district court to allow the government to point to the

record in order to determine the amount of the drug's purity, it

did not intend to limit them to evidence already in the record.           We

seek    justice   and   truth    and   therefore   do   not   preclude   the

introduction of information that is helpful in determining a proper

sentence.

       It is a fundamental principle of sentencing that a district

court may conduct an inquiry broad in scope, largely unlimited


                                       3
either as to the kind of information it may consider, or the source

from which such information may come.           U.S. v. Robbins, No. 91-

1850, slip op. 1158, 1170 (5th Cir. Nov. 20, 1992); United States

v. Campbell, 684 F.2d 141, 152 (D.C. Cir. 1982).

      The scope of a remand for resentencing includes new relevant

factors proper in a de novo review.          U.S. v. Smith, 930 F.2d 1450

(10th Cir.) cert. denied, 112 S.Ct. 225 (1991).                 "[I]n the

interest of truth and fair sentencing a court should be able on a

sentence remand to take new matter into account on behalf of either

the government or the defendant."          U.S. v. Sanchez-Solis, 882 F.2d

693, 699 (2d Cir. 1989).        This court "will uphold the district

court's sentence so long as it results from a correct application

of   the   guidelines   to   factual   findings   which   are   not   clearly

erroneous."    United States v. Sarasti, 869 F.2d 805, 806 (5th Cir.

1989).



                                CONCLUSION

      We find that the purity evaluation was sufficient evidence and

properly considered in order to properly sentence the appellants.

For the aforementioned reasons, we

                                                AFFIRM.




                                       4